Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The Amendments filed on July 29, 2021 has been received and entered.
Currently, Claims 1-7 and 10-12 are pending. Claims 1-7 and 10-11 are examined on the merits. Claim 6 is withdrawn.
Applicant’s arguments with respect to claim(s) 1-5 and 10-11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Election/Restrictions
Claims 1-5 and 10-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 6 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 21, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yi Li on Aug. 18, 2021.

The application has been amended as follows: 
In the claims:
Claim 6 is rejoined.
In claim 1, line 1, delete “traditional Chinese medicine”; lines 4, 5, 9, 11 and 12, delete “(by weight)” and insert --by weight--.

 In claim 3, line 1, delete “traditional Chinese medicine”.
In claim 4, line 1, delete “traditional Chinese medicine”; lines 3, 4, 5, 6, delete “(by weight)” and insert --by weight--.
In claim 5, line 2, delete “traditional Chinese medicine”.
In claim 6, line 1, delete “traditional Chinese medicine”; lines 4, 5, 7, 8, 10, 12, 13; delete “(by weight)” and insert --by weight--.
In claim 10, line 1, delete “traditional Chinese medicine”; lines 4, 5, 6, 7 ,8 , 9, 10, 13, 14; delete “(by weight)” and insert --by weight--.
In claim 11, line 1, delete “traditional Chinese medicine”; lines 3 and 4, delete “(by weight)” and insert --by weight--.
In claim 12, line 1, delete “traditional Chinese medicine”; line 2, after “1”, insert --0--.









Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are convincing and the last rejection of record is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6 and 10-12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655